Name: Commission Regulation (EEC) No 2055/91 of 12 July 1991 amending Regulation (EEC) No 2640/88 laying down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  economic policy;  food technology
 Date Published: nan

 Avis juridique important|31991R2055Commission Regulation (EEC) No 2055/91 of 12 July 1991 amending Regulation (EEC) No 2640/88 laying down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must Official Journal L 187 , 13/07/1991 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 38 P. 0055 Swedish special edition: Chapter 3 Volume 38 P. 0055 COMMISSION REGULATION (EEC) No 2055/91 of 12 July 1991 amending Regulation (EEC) No 2640/88 laying down detailed rules for the implementation of the system of aid for the use in winemaking of concentrated grape must and rectified concentrated grape mustTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Articles 45 (9) and 47 (3) thereof, Whereas compulsory distillation plays an essential role in achieving balance on the market for table wine and indirectly in structurally adjusting winegrowing potential to needs; whereas, therefore, it is essential that it be most strictly applied and that all producers concerned actually deliver the quantities which correspond to their distillation obligations; Whereas it is necessary to specify the obligations under Commission Regulation (EEC) No 3105/88 of 7 October 1988 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 (3), as last amended by Regulation (EEC) No 2425/90 (4), and Commission Regulation (EEC) No 441/88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Regulation (EEC) No 822/87 (5), as last amended by Regulation (EEC) No 2270/90 (6), which must be fulfilled in order to be eligible for the measures provided for in Council Regulation (EEC) No 2640/88 (7), as amended by Regulation (EEC) No 85/90 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (2) of Regulation (EEC) No 2640/88 is hereby replaced by the following: '2. In accordance with Article 47 (1) of Regulation (EEC) No 822/87, producers who in the wine year preceding that in question were subject to the obligations laid down in Articles 35, 36 or 39 of that Regulation shall be eligible for the measures provided for in this Regulation only where they submit proof that they have fulfilled their obligations in respect of delivery or withdrawal under supervision in the reference periods laid dwon in Commission Regulations (EEC) No 3105/88 (*) and (EEC) No 441/88 respectively. (*) OJ No L 277, 8. 10. 1988, p. 21.' Article 2 This Regulation shall enter into force on 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 277, 8. 10. 1988, p. 21. (4) OJ No L 228, 22. 8. 1990, p. 8. (5) OJ No L 45, 18. 2. 1988, p. 15. (6) OJ No L 204, 2. 8. 1990, p. 35. (7) OJ No L 236, 26. 8. 1988, p. 20. (8) OJ No L 11, 13. 1. 1990, p. 17.